Citation Nr: 1735527	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-22 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for spondylolisthesis, L5-S1, with degenerative arthritis of the lumbar spine, post-operative, rated 10 percent disabling prior to May 30, 2014 and 20 percent disabling since that date. 

2.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 1992, December 2003 to April 2005, and December 2009 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the June 2011 rating decision, the RO, among other things, granted entitlement to service connection for (characterized at that time) L5 S1 spondylolisthesis with bilateral sciatica (claimed as back condition) and assigned a disability rating of 10 percent effective January 27, 2011.  The Veteran timely appealed the initial rating assigned.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee.

In a June 2013 rating decision, the RO assigned a separate 10 percent rating each for right lower extremity radiculopathy and left lower extremity radiculopathy, both effective January 27, 2011.  As these separate ratings were granted pursuant to the diagnostic code under which the Veteran's back disability was being rated, the Veteran did not indicate satisfaction with the ratings, the ratings were continued in May and November 2015 supplemental statements of the case (SSOCs), and these claims were certified for review, claims for higher initial ratings for right and left lower extremity radiculopathy are also considered to be part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The May 2014 VA examination did not include joint testing for pain on either passive or active motion in weight-bearing. Consequently, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected back disability, to include pertinent findings required by Correia.

In addition, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)). 

The evidence suggests that the Veteran's service-connected spondylolisthesis, right lower extremity radiculopathy, and left lower extremity radiculopathy may have worsened since his last VA examination in May 2014.  The Veteran had neurosurgery in April 2013 and started experiencing severe pain after being involved in a motor vehicle accident in August 2013.  While these events preceded the May 2014 VA examination, given the possibility of worsening after the examination and the fact that the claim for a higher initial rating for the back disability is being remanded for a new examination as required by Correia, a new examination is warranted to assess the current severity of the Veteran's right and left lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2015.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected spondylolisthesis, L5-S1, with degenerative arthritis of the lumbar spine, post-operative and associated radiculopathy of the right and left lower extremities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  (If separate examinations are necessary, the AOJ should also schedule the Veteran for an appropriate examination to determine the severity of the radiculopathy.)

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the lumbar spine, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




